Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
1) That as to merchandise herein involved, marked “A” on the invoice and initialed LEB by Customs Examiner Leslie E. Brewer the market value or price, at the time of exportation, at which such or similar merchandise was freely offered for all sale to all purchasers in the principal markets of the country from which-exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit prices, packed.
*569■ 2) That at the time of exportation there was no higher foreign value for this merchandise and that the appraisement made under authority of the Presidential proclamation published in TD 46158 was not applicable to said merchandise, based upon the decisions in RDs 4444 and 4570.
3) That the' appeal herein be submitted on this stipulation, being limited to items marked “A” as aforesaid.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise represented on tbe invoice by tbe items marked “A” and initialed LFB by Customs Examiner Leslie E. Brewer, and tbat sucb values were the invoiced unit prices, packed.
Insofar as tbe appeal relates to all other merchandise it is hereby dismissed.
Judgment will be rendered accordingly.